Name: Regulation (EC) No 1484/2001 of the European Parliament and of the Council of 27 June 2001 amending Council Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution
 Type: Regulation
 Subject Matter: deterioration of the environment;  EU finance;  management;  forestry;  environmental policy
 Date Published: nan

 Avis juridique important|32001R1484Regulation (EC) No 1484/2001 of the European Parliament and of the Council of 27 June 2001 amending Council Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution Official Journal L 196 , 20/07/2001 P. 0001 - 0003Regulation (EC) No 1484/2001 of the European Parliament and of the Councilof 27 June 2001amending Council Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollutionTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 175(1) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having consulted the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) The period of application of Regulation (EEC) No 3528/86(4) expired on 31 December 1996. The said Regulation was amended by Regulation (EC) No 307/97(5). In its judgment of 25 February 1999 in Joined Cases C-164/97 and C-165/97(6) the Court of Justice of the European Communities annulled Council Regulation (EC) No 307/97 but preserved its legal effects pending the adoption of a new Regulation which replaces the Regulation annulled. In order to guarantee legal certainty, the validity of the measures taken in application of the annulled Regulation should be ensured.(2) Forests play an essential part in maintaining fundamental ecological balances, particularly as regards the soil, water resources, climate, fauna and flora. Those ecological balances are indispensable for sustainable agriculture and the management of rural areas.(3) The importance of forests in the ecosystems of the Member States of the Community should be taken into account.(4) The conservation of the forest ecosystems reflects economic, ecological and social concerns and contributes, in particular, towards safeguarding the social function of those working in agriculture and in rural areas.(5) The Community and the Member States committed themselves at international level at the three pan-European Ministerial Conferences on the Protection of Forests in Europe, held in Strasbourg in 1990, in Helsinki in 1993 and in Lisbon in 1998, to continuous surveillance of forest damage. The Community scheme provided for by Regulation (EEC) No 3528/86 contributes to the fulfilment of this commitment.(6) Results from the systematic survey network show obvious trends in spatial and temporal distribution of forest damage over the entire area of the Community.(7) Plots for the intensive and continuous monitoring of forest ecosystems have been set up by the Member States. A continuation of this monitoring activity over a longer period will improve understanding of the causal relationship between changes in forest ecosystems and the factors influencing them.(8) Damage caused to forests by various factors, especially atmospheric pollution and certain unfavourable meteorological factors, hampers the development of sustainable agricultural activity and the management of rural areas.(9) The protection of forests against atmospheric pollution and other unfavourable meteorological factors therefore contributes directly to the achievement of the aims set out in Article 33(1)(b) of the Treaty.(10) Consequently the scheme provided for by Regulation (EEC) No 3528/86 should be continued and its duration extended for five years, its period of application thereby being extended to 15 years as from 1 January 1987.(11) The measures necessary for the implementation of Regulation (EEC) No 3528/86 should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(7).(12) This Regulation establishes for the entire duration of the measure a financial framework which is to be the principal point of reference, within the meaning of point 33 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(8), for the budgetary authority under the annual budgetary procedure.(13) Regulation (EEC) No 3528/86 should accordingly be amended,HAVE ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 3528/86 is hereby amended as follows:1. Articles 7, 8 and 9 shall be replaced by Articles 7 and 8 as follows: "Article 71. The Commission shall be assisted by the Standing Forestry Committee (hereinafter referred to as 'the Committee').2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.3. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period provided for in Article 5(6) of Decision 1999/468/EC shall be set at three months.4. The Committee shall adopt its rules of procedure.Article 81. The measures necessary for the implementation of this Regulation relating to the matters referred to below shall be adopted in accordance with the advisory procedure referred to in Article 7(2):(a) the periodic reports referred to in Article 3;(b) the experiments and projects referred to in Article 4, before any Commission decision on their financing;(c) the development of the coordination and monitoring activities referred to in Article 5;(d) the establishment of a programme for the synoptic processing of information on knowledge of atmospheric pollution in woodland and its effects.In accordance with the same procedure the Committee may examine any other question within the scope of this Regulation.2. The measures necessary for the implementation of this Regulation relating to the matters referred to below shall be adopted in accordance with the regulatory procedure referred to in Article 7(3):(a) the detailed rules for the implementation of Article 2 and in particular those relating to the gathering, type, comparability and transmission of the data collected;(b) the detailed rules for implementing Article 3;(c) the detailed rules and criteria for implementing Article 4."2. Article 11 shall be replaced by the following: "Article 111. The scheme shall run for 15 years from 1 January 1987.2. The financial allocation for the implementation of the scheme shall be EUR 35,1 million for the period 1997 to 2001.Annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.3. Before expiry of the period referred to in paragraph 1, the Commission shall submit to the European Parliament and to the Council a report on the application of this Regulation and a proposal for revision covering in particular the ecological, economic and social aspects (qualitative assessment) and the results of a cost-benefit analysis (quantitative assessment)."3. In Article 2(3), Article 3(2) and Article 4(4) the words "procedure provided for in Article 7" or "procedure laid down in Article 7" shall be replaced by "procedure provided for in Article 7(3)".4. In Article 4a(3) the words "procedure laid down in Article 8" shall be replaced by "procedure laid down in Article 7(2).".Article 2Any reference to a measure taken in application of Regulation (EC) No 307/97 shall be taken as a reference to a measure taken in application of this Regulation from the day of the latter's entry into force.Article 3This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 27 June 2001.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentB. Rosengren(1) OJ C 307 E, 26.10.1999, p. 32 andOJ C 96 E, 27.3.2001, p. 362.(2) OJ C 51, 23.2.2000, p. 24.(3) European Parliament Opinion of 6 July 2000 (OJ C 121, 24.4.2001, p. 176), Council common position of 26 February 2001 (OJ C 97, 27.3.2001, p. 1) and European Parliament Decision of 13 June 2001.(4) OJ L 326, 21.11.1986, p. 2. Regulation as last amended by Regulation (EEC) No 2157/92 (OJ L 217, 31.7.1992, p. 1).(5) OJ L 51, 21.2.1997, p. 9.(6) [1999] ECR I - 1139.(7) OJ L 184, 17.7.1999, p. 23.(8) OJ C 172, 18.6.1999, p. 1.